Cite as 2021 Ark. 65
                   SUPREME COURT OF ARKANSAS
                                              Opinion Delivered March   18, 2021
 IN RE AMENDED ADMINISTRATIVE
 PLANS FOR THE THIRD JUDICIAL
 CIRCUIT AND THE FOURTEENTH
 JUDICIAL CIRCUIT




                                      PER CURIAM

      Administrative Order No. 14 requires an administrative plan to facilitate the best use

of the available judicial and support resources within each circuit so that cases will be

resolved in an efficient and prompt manner. Pursuant to Administrative Order No. 14,

amended administrative plans have been submitted by the Third Judicial Circuit and the

Fourteenth Judicial Circuit. The amended administrative plans for these circuits have been

approved as submitted. Both of these amended administrative plans are effective as of

January 1, 2021.